Case 3:21-cv-01614-B Document 32-2 Filed 07/30/21   Page 1 of 7 PageID 733




                         Exhibit A




                                                                             3
7/30/2021                                                       nimbus screenshot app print
              Case 3:21-cv-01614-B Document 32-2 Filed 07/30/21                               Page 2 of 7 PageID 734
                                                                                                              screenshot-www.linkedin.com-2021.07.30-11_58_09
                                                                                                             https://www.linkedin.com/company/clegrouphtx/about/
                                                                                                                                                     30.07.2021




                                                                                                                                                        4
chrome-extension://bpconcjcammlapcogcnnelfmaeghhagj/edit.html                                                                                               1/2
7/30/2021                                               The Clé Group (@clegrouphtx) • Instagram photos and videos
              Case 3:21-cv-01614-B Document 32-2 Filed 07/30/21                                             Page 3 of 7 PageID 735
                                                                  Search      Search




                              clegrouphtx                      Follow


                              3 posts           3,609 followers             20 following

                                The Clé Group
                                Hospitality Service
                                Nightclub / Dayclub / Dining Experiences
                                HTX: @clehouston @thespireclub @hearthouston
                                @bisouhouston @kisshtx
                                DTX: @bisoudtx / More Venues Coming Soon

                                Followed by bisoudtx and bisouhouston




                                 POSTS                                                                                 TAGGED
                                                                                                              clegrouphtx



                                                                                                              clegrouphtx The #CléGroup /
                                                                                                              your #keytoagreatime
                                                                                                              NightClub, DayClub & Dining
                                                                                                              Experiences
                                                                                                              follow our concepts
                                                                                                              .⁠⠀
                                                                                                              :: @bisouhouston ⁠⠀⁠⠀
                                                                                                              :: @clehouston⁠⠀⁠⠀
                                                                                                              :: @thespireclub⁠⠀⁠⠀
                                                                                                              :: @hearthouston⁠⠀
                                                                                                              .
                                                                                                              Coming Soon
                                                                                                              :: @bisoudtx
                                                                                                              :: @kisshtx
                                                                                                              .⁠⠀⁠⠀⠀⁠⠀⁠⠀
                                                                                                              For VIP Tables / Special Events
                                                                                                              Party Bus Rentals:
                                                                                                              713.684.2253



                                                                                                   52 likes
                                                                                                   MAY 4




                                About    Blog    Jobs   Help      API   Privacy   Terms   Top Accounts     Hashtags   Locations

                                                        English         © 2021 Instagram from Facebook


                                                                                                                                                5
https://www.instagram.com/p/COdr2R2p80e/                                                                                                        1/1
Case 3:21-cv-01614-B Document 32-2 Filed 07/30/21     01233440of
                                                    Page      56787193 26PageID
                                                                           57168736
                                                                                   8
                                                         5770193 26 571606 82307 247856 0764
                                                                                            




                                                                                                  6
7/30/2021                                    nimbus screenshot app print
            Case 3:21-cv-01614-B Document 32-2 Filed 07/30/21              Page 5 of 7 PageID 737
                                                                              screenshot-www.facebook.com-2021.07.30-09_35_49
                                             https://www.facebook.com/clegrouphtx/photos/a.1367510520307765/1469104646815018/
                                                                                                                    30.07.2021




                                                                                                                        7
7/30/2021                                    nimbus screenshot app print
            Case 3:21-cv-01614-B Document 32-2 Filed 07/30/21              Page 6 of 7 PageID 738
                                                                              screenshot-www.facebook.com-2021.07.30-09_39_18
                                              https://www.facebook.com/clegrouphtx/photos/a.883119032080252/1212353765823442
                                                                                                                    30.07.2021




                                                                                                                        8
7/30/2021                                    nimbus screenshot app print
            Case 3:21-cv-01614-B Document 32-2 Filed 07/30/21              Page 7 of 7 PageID 739
                                                                              screenshot-www.facebook.com-2021.07.30-09_37_39
                                             https://www.facebook.com/clegrouphtx/photos/a.1367510520307765/1469104646815018/
                                                                                                                    30.07.2021




                                                                                                                        9
